                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MASON WHITE HYDE-EL,                       )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )             1:19CV1172
                                           )
GLORIA JONES, et al.,                      )
                                           )
                     Defendant(s).         )


                                          ORDER

       The Order and Recommendation of the United States Magistrate Judge, (ECF No. 3),

was filed with the court in accordance with 28 U.S.C. § 636(b) and, on January 31, 2020, was

served on the parties in this action. Plaintiff objected to the Recommendation. (ECF No. 5.)

On March 30, 2020, the Magistrate Judge entered a text order permitting Plaintiff Mason

White Hyde-El to file an amended complaint. (Text Order March 30, 2020.) Plaintiff did

subsequently file an amended complaint.        (ECF No. 6) Upon review of the amended

complaint, the Magistrate Judge ordered that his prior recommendation, (ECF No. 3), be

withdrawn solely as to Defendant Kevin Black. (ECF No. 8.)

       The court has appropriately reviewed the Magistrate Judge’s report, (ECF No. 3), and

order, (ECF No. 8), and has made a de novo determination which is in accord with the

Magistrate Judge. The court therefore adopts the Magistrate Judge’s recommendation.

       IT IS THEREFORE ORDERED that all claims against Defendants Gloria Jones,

County of Rowan, and the Independent Tribune be DISMISSED pursuant to 28 U.S.C.

§ 1915A for being frivolous or malicious or for failing to state a claim upon which relief may




      Case 1:19-cv-01172-LCB-JLW Document 15 Filed 08/24/20 Page 1 of 2
be granted, as well as for seeking monetary relief against a defendant who is immune from

such relief.

       This the 20th day of August 2020.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




       Case 1:19-cv-01172-LCB-JLW Document 15 Filed 08/24/20 Page 2 of 2
